Citation Nr: 1754465	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity cold injury residuals.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1946 to October 1947. He died in 2010. In October 2017, the appellant was substituted in the appeal pending at the time of the Veteran's death. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Philadelphia, Pennsylvania, Regional Office (RO). In March 2013, the appellant had a hearing with a Decision Review Officer (DRO). In December 2014, the appellant was afforded a hearing before the undersigned Veterans Law Judge sitting at the VA Central Office. Transcripts of both hearings are in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Reasons for the remand:  The RO is advised that the Board's current action is based on the heightened duty to assist claimants whose claims are based on service personnel and medical records which were destroyed and presumed missing due to the 1973 fire at the NPRC. 

2. The RO must do the following:

a. Contact the appropriate service entity to obtain morning reports, Surgeon General Office (SGO) reports, and any additional reports from the Veteran's period of service that would indicate treatment for cold injury residuals while in service.

b. Associate with the record any VA clinical documentation not already of record, INCLUDING ANY ARCHIVED OR RETIRED TREATMENT RECORDS, pertaining to the treatment of the Veteran for bilateral lower extremity cold injury residuals. RECORDS MUST BE SEARCHED UNDER THE VETERAN'S NAME LISTED ON THE FIRST PAGE OF THIS REMAND AND UNDER THE FIRST NAME "[REDACTED]."

c. Advise the appellant that she may submit any additional medical and non-medical evidence relating to the claimed bilateral lower extremity cold residuals that is not already in VA's possession. Specifically request authorization to obtain treatment records from the facilities listed below. RECORDS MUST BE SEARCHED UNDER THE VETERAN'S NAME LISTED ON THE FIRST PAGE OF THIS REMAND AND UNDER THE FIRST NAME "[REDACTED]."

*Aria Health (formerly Frankford Hospital).

*Kindred Hospital Philadelphia.

*St. Mary Medical Center.

*Manor Care.

*Crestview Center.

*Foot and Ankle Specialists of Bucks County and Steven Remus, D.P.M.

*Knights Road Medical Center and Dr. Steven Smallow.

3. Readjudicate the issues on appeal. If appropriate, conduct any necessary file review. After readjudication and if appropriate, follow regular appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




